 1

 2

 3

 4
                            UNITED STATES DISTRICT COURT
 5
                                    EASTERN DISTRICT OF CALIFORNIA
 6

 7       RAYMOND WATKINS,                                      Case No. 1:18-cv-01411-DAD-BAM

 8                     Plaintiff,                              ORDER GRANTING PLAINTIFF’S
                                                               APPLICATION TO PROCEED WITHOUT
 9            v.                                               PREPAYMENT OF FEES

10       HIGH ROLLER INCORPORATED, et al.,                     (Doc. 2)

11                     Defendants.

12

13           Plaintiff Raymond Watkins, a former Tuolumne County Jail Inmate, is appearing pro se

14 in this employment discrimination action.

15           Plaintiff has requested leave to proceed in forma pauperis pursuant to Title 28 of the

16 United States Code section 1915(a). (Doc. 2.) Plaintiff’s application to proceed in forma

17 pauperis incomplete. Although the application is dated and signed, the certificate portion of his

18 application, which is to be completed by the institution of incarceration, is blank. Plaintiff noted

19 on the application, “Staff wont [sic] fill out.” (Doc. 2 at 2.)
20           In ordinary circumstances, the Court would direct Plaintiff to submit a completed

21 application to proceed in forma pauperis. However, Plaintiff is no longer incarcerated in the

22 Tuolumne County Jail, and is instead housed at Napa State Hospital in Sonora, California.

23 Based on Plaintiff’s changed facilities, and because he has made the showing required by 28

24 U.S.C. § 1915 (absent a trust account certification) and has been granted in forma pauperis status

25 in other pending cases in this district, this Court will grant Plaintiff’s request to proceed in forma

26 pauperis in this action.1 See Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6
27   1
            See, e.g., Watkins v. Tuolumne County Jail, 1:18-cv-01426-SAB (PC) (granted in forma pauperis status on
     December 19, 2018); Watkins v. Tuolumne County Jail, 1:18-cv-01158-BAM (PC) (granted in forma pauperis status
28   on November 7, 2018); Watkins v. Tuolumne County Jail, et al., 1:18-cv-01385-SKO (granted in forma pauperis


                                                           1
 1 (9th Cir. 2006) (holding that courts “may take judicial notice of court filings and other matters of

 2 public record.”); Neylon v. Cty. Of Inyo, No. 1:16-cv-00712-AWI-JLT, 2016 WL 6834097, at

 3 *2 (E.D. Cal. Nov. 21, 2016) (“Federal courts may take judicial notice of orders and proceedings

 4 in other courts, including transcripts.”).

 5           Accordingly, it is HEREBY ORDERED that:

 6           1.       Plaintiff is granted in forma pauperis status in this action; and

 7           2.       The Court will screen Plaintiff’s complaint pursuant to 28 U.S.C. § 1915(e) in due

 8 course.

 9
     IT IS SO ORDERED.
10

11       Dated:      January 9, 2019                                  /s/ Barbara     A. McAuliffe               _
                                                                UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27
     status on October 24, 2018); Watkins v. Tuolumne County Jail, et al., 1:18-cv-01412-EPG (PC) (granted in forma
28 pauperis status on October 16, 2018).


                                                            2
